 

FOMO CORP.

 

Summary Capitalization

 

Share Structure:  #   Strike   CSEs   Comment                  Common shares 
 2,152,723,775    -    2,152,723,775   Sept. 10-Q Pref A   3,000,000     20-1  
 60,000,000   “ Pref B   525,000     1000-1    525,000,000   “ Pref C 
 1,000,000    1-1    1,000,000   “ Warrants   30,000,000    0.0010    -  
Advisory Board “   10,000,000    0.0005    -   EDGE Fibernet                    
Total   2,197,248,775         2,738,723,775                        

Summary Balance Sheet (in 000):

                                      Cash and cash equivalents  $10,083       
       Assets held for sale   306,220               Current assets   316,303  
                                Current liabilities   849,626            
excludes derivative liability                     Total LT debt and other 
$849,626                                   Enterprise Value (EV):           
                           Share price:  $0.0002                                
  Diluted market cap.  $547,745               plus negative working capital 
 533,323               less cash from options   -               Diluted EV: 
$1,081,068                                   Adjusted EV:                     
                 Share price:  $0.0001                                   Diluted
market cap.                   Diluted shares  $273,872               plus
convertible debentures   613,656             assumes debentures converted worst
case .0001 stock price plus negative working capital   226,495              
less cash from options   -               Diluted EV:  $1,114,023              

 

 

 

